NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
ASTRAZENECA PHARMACEUTICALS LP,
ASTRAZENECA AB, IPR PHARMACEUTICALS
INC., AND THE BRIGHAM AND WOMEN’S
HOSPITAL, INC.,
Plaintiffs~Appello:nts,
4 v.
APOTEX CORP.,
Defendan,t-Appellee,
and
AUROBINDO PHARMA LIMITED,
Defendant-Appellee,
and
COBALT PHARMACEUTICA.LS INC.
AND COBALT LABORATORIES INC.,
Defen,dan,ts-Appellees,
§
and
GLENM.ARK GENERICS INC. USA,
Defenclan,t-Appellee,
and
MYLAN PHARMACEUTICALS INC.,
Defen.dant-Appellee,
and
PAR PHARMACEUTICALS, INC.,

ASTRAZENECA PI-lARMA V. APOTEX CORP 2
Defendcmt-Appellee,
and
SUN PHARMACEUTICAL INDUSTRIES, LTD.,
Defendcmt-Appellee,
and
TEVA PHARMACEUTICALS USA, INC.,
Defen,dan,t-Appellee,
and 4
TORRENT PHARMA INC. AND
TORRENT PHARMACEUTICALS LTD.,
Defendcmts.
2011-1182, -1183, -1}.84, -1185, -1186, -1187, -1188, -1189,
-1190
Appeals from the United States District Court for the
District of De1aWare in case nos. 10-CV-0338, 10-CV-0339,
10-CV-034O, 10-CV-0341, 10-CV-0342, 10-CV-O343, 10-
CV-O345, 10-CV-0346, and 10-CV-0584, Judge Robert B.
Kug1er.
ON MOTION
ORDER
Upon consideration of the motion to withdraw Dutch
Chung as principal counsel for Par Phar1naceutica1s, Inc.,
IT IS ()RDERED THAT:
(1) The motion is granted

3
ASTR.AZENECA PHA.RMA V. A.POTEX CORP
(2) New principal counsel for Par Pharmaceutica1s,
Inc. must promptly enter a new entry of appearance
FoR THE CoURT
HAY 1 0 2011 /S/ Jan H0rba1y
Date J an Horbaly
CC.
S
Mary W. Bourke, Esq.
Francis J. Murphy, Jr., Esq.
R0bert B. Breisb1att, ESq.
Shane A. Brunner, Esq.
Steven A. Maddox, Esq.
H. Keeto Sabharwa1, Esq.
Wi1liam A. Rakoczy, Esq.
Dutch Chung, Esq.
Nic0le W. Stafford, Esq.
Ja1nes F. Hurst, Esq.
Jeff`ry M. Nicho1s, Esq.
Clerk
F
u.s. count i)'FEi=)PEALs FOR
THE FEoERAL c1RcuzT
l“|AY 10 2011
gin mem
citrus